The opinion of the Court was delivered by
Gibson, C. J.
Walter v. Rumball is in point that the notice may be given to the tenant or the owner, at the landlord’s discretion ; and that when it has been given to the latter, he cannot maintain trover. The principal object of notice is to enable, and indeed compel the proper party to contest the legality of the distress before the property is sold, and thus to prevent the landlord from being involved in unforeseen difficulties. By the letter of the English statute, he is directed to give it to the tenant; yet in the case cited, it was held to be well given to the owners: our statute requires no interpretation whatever, for the letter allows it to be given either to the tenant or the owner. In the case at bar, it was given to the tenant, whose business it was to transmit it to the owner, whose agent, for that purpose, he may properly be considered. • The facts of the case illustrate the propriety of this decision. The machine in question was left with the tenant to be repaired, but for want of specific instructions, was suffered to lie on the premises till it was distrained, after a lapse of two years and five months. How was the landlord to know it was privileged from distress, or who was the owner of it l Had he known all the circumstances, he would not have been bound to send notice to Boston, where it is conceded the plaintiffs lived. Nor is it clear that the machine, having been suffered to remain on the premises unclaimed for so long a time, by reason of the negligence of the owners or their agents, was in truth privileged. However that may be, it is part of the case that the requisitions of the statute had been complied with, and the owners were bound to proceed by replevin or not at all.
Judgment reversed, and venire de novo awarded.